COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 IN RE:                                                             No. 08-18-00070-CR
                                                  §
 THE STATE OF TEXAS,                                           AN ORIGINAL PROCEEDIG
                                                  §
 RELATOR.                                                             IN MANDAMIUS
                                                  §

                                                  §

                                        JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Marcos Lizarraga, Judge of the 168th District Court of El Paso County, Texas, and

concludes that Relator’s petition for writ of mandamus should be conditionally granted. We

therefore direct the trial court to withdraw the order requiring the State of Texas to make copies of

the ten digital images for introduction into evidence in lieu of the digital evidence, in accordance

with the opinion of this Court. The writ of mandamus will issue should the trial court fail to

comply.


       IT IS SO ORDERED THIS 18TH DAY OF JULY, 2018.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.